Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of hyperglycemia, rapamycin and FMD in the reply filed on 1/3/2022 is acknowledged.
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/3/2022.

Status of the Claims
Claims 1-2, 4-19 and 22 are pending in this application.
Claims 10-11 are withdrawn from consideration as being drawn to a non-elected species.
Claims 1-2, 4-9, 12-19 and 22 are presently under consideration as being drawn to the elected species.

Claim Objections
Claims 2, 12 and 17-18 are objected to because of the following informalities: Claim 2 recites “is selected form the group”. The claim should be rewritten to recite “is selected from the group”. Claim 12 recites “administering metformin to subject to the subject to mimic effects of fasting”. Claims 17-17 recite “wherein steps b) and c) is repeated”. The claims should be rewritten to recite “wherein steps b) and c). Appropriate correction is required.

Duplicate claims
Applicant is advised that should claim 14 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2, 13 and 16 recite the broad recitation “steroid medications”, and the claims also recite “including dexamethasone” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 12-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Longo et al. (US 2014/0227373) in view of Malik (downloaded from URL: < http://www.oncologynurseadvisor.com/breast-cancer/the-link-between-diabetes-and-breast-cancer/article/242813/>, May 25, 2012), Kirpichnikov et al. (Ann Intern Med. 2002;137:25-33), Liu et al. (Aging (Albany NY). 2014 Sep;6(9):742-54), Pasternak et al. (Journal of Neurosurgical Anesthesiology: April 2004 - Volume 16 - Issue 2 - pp 122-125, abstract only) and WebMD (downloaded from URL:< Metformin .
	With respect to claims 1-2, 9, 12-13 and 15-16, Longo et al. teach a method to treat chemotoxicity in a subject, the method comprising: providing a low protein diet for a first time period, the low protein diet including less than 10 percent calories from protein; and administering a chemotherapeutic agent to the subject (claim 42). Thus, the patients of Longo et al. have been identified as undergoing chemotherapy.
Longo et al. also teach that the progression of both melanoma and breast cancer was strongly inhibited by the low protein diet indicating that low protein diets may have applications in both cancer prevention and treatment (para [0104]).
Longo et al. further teach the low protein diet is a fasting mimicking diet providing less than 10% of calories from proteins and/or with all proteins being plant-based (abstract; claim 7; paras [0011], [0030], [0058]).
Longo et al. additionally teach that the fasting mimicking diet (FMD) is consumed once a month (5 days on the diet and 25-26 days on their normal diet) for the first 3 months and every 3 months thereafter (5 days every 3 months) (para [0060]).
Longo et al. do not teach the subject has hyperglycemia.
Longo et al. also do not teach administering metformin.
Malik teach that 16% to 20% of women with breast cancer have diabetes (page 1, 3rd para), and further teach that the risk of death in early breast cancer patients increases significantly with hyperglycemia (page 3, last para).
Kirpichnikov et al. teach that “[M]etformin is an insulin-sensitizing agent with potent antihyperglycemic properties. Its efficacy in reducing hyperglycemia in type 2 
It would have been obvious to one of ordinary skill in the art at the timing of the effective filing date to administer the diet of Longo et al. to patients undergoing chemotherapy and having hyperglycemia because the risk of death in early breast cancer patients increases significantly with hyperglycemia (taught by Malik). One of ordinary skill in the art would have been motivated to do so, and reasonably expected the diet of Longo et al. would have been useful in treating hyperglycemia (i.e. high blood sugar) and breast cancer because Longo et al. teach that the progression breast cancer was strongly inhibited by the low protein diet (para [0104]) and further teach that the 5-day dieting significantly reduced blood glucose (para [0139]). 
Moreover, the chemotherapeutic drugs rapamycin and dexamethasone have hyperglycemia as a side effect (thus reading on “being administered a hyperglycemia inducing agent), as taught by Liu et al. (abstract; page 743, right column, 2nd para) and Pasternak et al. (abstract), respectively. Thus, one of ordinary skill in the art treating cancer patients with said chemotherapeutic drugs would have reasonably expected said patients to have hyperglycemia, and thus would have been motivated to administer the diet of Longo et al. in order to treat cancer and the hyperglycemia caused by said chemotherapeutic drugs.

The skilled artisan would have been motivated, with reasonable expectation of success, to lower hyperglycemia in patients undergoing chemotherapy and having hyperglycemia.
With respect to the claimed time of administration (i.e. during the re-feeding period), WebMD teaches that metformin should be taken with meals (page 2, 3rd para), therefore, the skilled artisan would have been motivated to administer it to patients while on normal diet (i.e. the claimed re-feeding period). 
With respect to claim 4, Longo et al. teach that the great majority (89%) of fasted (60 hours) mice survived the high-dose chemotherapy (para [0165]), and further teach that the efficacy of STS in augmenting the treatment of various cancers is twofold: it protects against chemotherapy-induced toxicity to normal cells/tissues and sensitizes malignant cells to chemotherapeutic agents (para [0170]). Longo et al. do not specifically teach examples in which the FMD is administered for 48-140 prior to a round of chemotherapy. However, since Longo et al. teach that the subjects undergoing chemotherapy (i.e. mice) were fasted for 60h (STS, i.e. short-term starvation) prior to an intravenous injection of doxorubicin (i.e. a chemotherapeutic agent) (para [0035]), it would have been obvious to use the fasting mimicking diet (FMD) in place of STS and reasonably expected such diet to be useful in treating hyperglycemia (i.e. high blood sugar) and breast cancer because Longo et al. teach that the progression breast cancer 
With respect to claims 5-6 and 17-18, Longo et al. teach that the low protein is periodically provided to the subject (claims 1, 3 and 5), and further teach that subjects participated in 3 cycles of a low protein calorie and high nourishment 5-day fasting-mimicking diet (paras [0030], [0139]). Longo et al. also teach that the low protein diet being provided for 7 days and a maximum of 2 months with 5-7 days of the supplement being provided every 2 weeks to 2 months with a normal diet of 1 to 7 weeks in between (claim 16). 
With respect to claims 7-8 and 19, Longo et al. teach that the fasting mimicking diet (FMD) is consumed once a month (5 days on the diet and 25-26 days on their normal diet) for the first 3 months and every 3 months thereafter (5 days every 3 months) (para [0060]).

Claims 1-2, 4-9, 12-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Longo et al. (US 2014/0227373) in view of Malik (downloaded from URL: < http://www.oncologynurseadvisor.com/breast-cancer/the-link-between-diabetes-and-breast-cancer/article/242813/>, May 25, 2012), Kirpichnikov et al. (Ann Intern Med. 2002;137:25-33), Liu et al. (Aging (Albany NY). 2014 Sep;6(9):742-54), Pasternak et al. (Journal of Neurosurgical Anesthesiology: April 2004 - Volume 16 - Issue 2 - pp 122-125, abstract only) and WebMD (downloaded from URL:< Metformin Oral: Uses, Side Effects, Interactions, Pictures, Warnings & Dosing - WebMD>, August  as applied to claims 1-2, 4-9, 12-13 and 15-19 above, and further in view of Actavis Elizabeth LLC (METFORMIN HYDROCHLORIDE TABLETS, March, 2007).
The teachings of Longo et al., Malik, Kirpichnikov et al., Liu et al., Pasternak et al. and WebMD with respect to claims 1-2, 4-9, 12-13 and 15-19 have been discussed above. 
Longo et al., Malik, Kirpichnikov et al., Liu et al., Pasternak et al. and WebMD do not teach the claimed dose of metformin.
Actavis Elizabeth LLC teaches that metformin should be given in divided doses with meals and should be started at a low dose, with gradual dose escalation, both to reduce gastrointestinal side effects and to permit identification of the minimum dose required for adequate glycemic control of the patient (page 13, 2nd para).
Furthermore, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to 
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum dose of metformin by normal optimization procedures known in the pharmaceutical art.

Claims 1-2, 4-9, 12-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Longo et al. (US 2014/0227373) in view of Malik (downloaded from URL: < http://www.oncologynurseadvisor.com/breast-cancer/the-link-between-diabetes-and-breast-cancer/article/242813/>, May 25, 2012), Kirpichnikov et al. (Ann Intern Med. 2002;137:25-33), Liu et al. (Aging (Albany NY). 2014 Sep;6(9):742-54), Pasternak et al. (Journal of Neurosurgical Anesthesiology: April 2004 - Volume 16 - Issue 2 - pp 122-125, abstract only) and WebMD (downloaded from URL:< Metformin Oral: Uses, Side Effects, Interactions, Pictures, Warnings & Dosing - WebMD>, August  as applied to claims 1-2, 4-9, 12-13 and 15-19 above, and further in view of Miyoshi et al. (INTERNATIONAL JOURNAL OF ONCOLOGY 45: 322-332, 2014).
The teachings of Longo et al., Malik, Kirpichnikov et al., Liu et al., Pasternak et al. and WebMD with respect to claims 1-2, 4-9, 12-13 and 15-19 have been discussed above. 
Longo et al., Malik, Kirpichnikov et al., Liu et al., Pasternak et al. and WebMD do not teach the claimed dose of metformin.
Miyoshi et al. teach that administration of metformin at 1 or 2 mg per day inhibited tumor proliferation in vivo (page 326, left column, 2nd para).
Furthermore, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed 
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum dose of metformin by normal optimization procedures known in the pharmaceutical art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658